
	
		I
		111th CONGRESS
		2d Session
		H. R. 4473
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish an extended special enrollment period for individuals to enroll in
		  part B of Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Medicare Protection Act of
			 2010.
		2.Medicare part B
			 extended special enrollment period
			(a)In
			 generalSection 1837(i) of the Social Security Act (42 U.S.C.
			 1395p(i)) is amended by adding at the end the following new paragraph:
				
					(5)(A)In the case of an
				individual who—
							(i)at the time the individual first
				satisfies paragraph (1) or (2) of section 1836, is enrolled in a group health
				plan described in section 1862(b)(1)(A)(v) by reason of the individual's (or
				the individual's spouse's) current employment status,
							(ii)has elected not to enroll (or to be
				deemed enrolled) under this section during the individual's initial enrollment
				period, and
							(iii)has not elected to enroll pursuant
				to the special enrollment period under paragraph (3),
							there shall be an extended special enrollment period
				described in subparagraph (B).(B)The extended special enrollment period
				referred to in subparagraph (A) is the 24-month period beginning on the first
				day of the month following the end of the special enrollment period described
				in paragraph
				(3).
						.
			(b)Coverage
			 periodSection 1838(a)(2) of such Act (42 U.S.C. 1395q(a)(2)) is
			 amended—
				(1)in
			 subparagraph (E), by striking the semicolon and inserting a comma; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(F)In the case of an individual who enrolls
				pursuant to subsection (i)(5) of section 1837, the first day of the month
				following the month in which he so enrolls;
				or
						. 
				(c)Amount of
			 premiumSection 1839 of such Act (42 U.S.C. 1395r) is
			 amended—
				(1)in subsection
			 (a)(2), by striking and (i) and inserting (i), and
			 (j); and
				(2)by
			 adding at the end the following new subsection:
					
						(j)Temporary
				increase in premium based on enrollment pursuant to extended special enrollment
				period
							(1)In
				generalIn the case of an individual whose coverage period began
				pursuant to an extended special enrollment period under section 1837(i)(5), the
				monthly premium determined under subsection (a), adjusted in accordance with
				subsection (i), shall be increased by 25 percent of the monthly premium (as so
				adjusted) for months described in paragraph (2).
							(2)Application of
				premiumIn the case that an
				individual enrolls pursuant to the extended special enrollment period described
				in subsection (i)(5) of section 1837—
								(A)during a general enrollment period
				described in subsection (e) of such section, the premium increase under
				paragraph (1) shall apply to months before the month of July following the date
				of enrollment; or
								(B)other than during such general enrollment
				period, such premium increase shall apply to months before the month of July in
				the calendar year following the year of enrollment.
								(3)Reduction or
				waiver of temporary increase in premiumThe Secretary may reduce or waive the
				premium increase under paragraph (1) for an individual described in such
				paragraph if it can be demonstrated to the satisfaction of the Secretary that
				such individual made a good faith effort to enroll during a special enrollment
				period (of which such individual was eligible to enroll) under section
				1837(i)(3).
							.
				(d)Transition
			 ruleIn the case of an
			 individual who had a special enrollment period under paragraph (3) of section
			 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) that ended within the
			 24-month period ending on the date of the enactment of this section and who did
			 not enroll under part B of title XVIII of such Act during or after such period
			 and before the date of the enactment of this section, the individual shall have
			 an extended special enrollment period under paragraph (5) of such section
			 1837(i) during the 24-month period beginning on the first day of the first
			 month beginning after such date of enactment.
			(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first month beginning more than 120 days after the date of
			 enactment of this section.
			
